DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: “a expansion module” should be recited as --an expansion module--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims first establish an “expansion module” and subsequently attempt to claim a “first expansion module” however, the first claimed expansion module is considered the first expansion module. Therefore, it is unclear if the module is being connected to itself or if the claims should recite a second expansion module.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg et al. (US 2004/0150963 A1) in view of Smith et al. (US 2004/0179332 A1).
Regarding claim 1, Holmberg et al. (‘963) teach an expansion module connected to an ultrasound host, the expansion module comprising: a case; a first plug disposed on a first side of the case; a second plug disposed on a second side of the case and matched with the first plug; a plurality of probe slots disposed on a third side of the case and coupled to one or more probes; a path switching unit coupled to the first plug and the probe slots; and a control unit coupled to the first plug, the second plug, and the path switching unit (#50 “multi-transducer interface module” see [0051], [0054]-[0055]; and Fig. 5). Holmberg et al. fail to explicitly claim a control unit coupled to the first plug, the second plug, and the path switching unit, and configured to operate the path switching unit to selectively establish a signal transmission path from the first plug to at most one of the probe slots. However, Smith et al. (‘332) from the same field of endeavor do teach a control unit coupled to the first plug, the second plug, and the path switching unit, and configured to operate the path switching unit to selectively establish a signal transmission path from the first plug to at most one of the probe slots (see [0090]-[0095]). It would be obvious to one of ordinary skill in the art to modify the invention of Holmberg et al. with the features of Smith et al. for the benefit of interfacing with multiple transducers for the enhanced ability to performing a multitude of patient ultrasound imaging.
Regarding claim 2, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the expansion module according to claim 1, wherein, when a probe is selectively plugged to the probe slots, the control unit obtains a probe information of the probe by way of detection and further transmits the probe information to the ultrasound host through the first plug (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 3, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the expansion module according to claim 1, wherein the control unit receives a control signal from the ultrasound host through the first plug and further operates the path switching unit according to the control signal to select at most one of the probe slots, and the ultrasound host establishes a signal transmission path with the selected probe slot (#50 “multi-transducer interface module” see [0051], [0054]-[0055]; and Fig. 5) (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 4, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the expansion module according to claim 1, wherein the expansion module can be connected to a first expansion module having the same composition with the expansion module, the expansion module is connected to a first plug of the first expansion module via the second plug of the expansion module, and the control unit of the expansion module receives one or more probe information through the second plug of the expansion module and further transmits the one or more probe information to the ultrasound host through the first plug of the expansion module (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 5, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the expansion module according to claim 4, wherein the control unit of the expansion module receives a control signal from the ultrasound host through the first plug of the expansion module and further transmits the control signal to the first expansion module through the second plug of the expansion module, and the ultrasound host establishes a signal transmission path with a probe slot of the first expansion module (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 6, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the expansion module according to claim 1, wherein the expansion module can be connected to a first expansion module having the same composition with the expansion module, the expansion module is connected to a second plug of the first expansion module via the first plug, and a first plug of the first expansion module is connected to the ultrasound host (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 7, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the expansion module according to claim 6, wherein, when a probe is selectively plugged to the probe slots of the expansion module, the control unit of the expansion module obtains a probe information of the probe by way of detection and further transmits the probe information to the ultrasound host through the first plug of the expansion module and the first expansion module (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 8, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the expansion module according to claim 6, wherein the control unit of the expansion module receives a control signal of the ultrasound host from the first expansion module through the first plug of the expansion module and further operates the path switching unit of the expansion module according to the control signal to select at most one of the probe slots, and the ultrasound host establishes a signal transmission path with the selected probe slot (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 9, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the expansion module according to claim 1, wherein the first plug is connected a host slot of an ultrasound host directly or through an adaptor (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 10, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the expansion module ultrasound system as disclosed in claim 1, wherein when the first plug is a male plug, the second plug is a female plug; when the first plug is a female plug, the second plug is a male plug (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 11, Holmberg et al. (‘963) teach an ultrasound system comprising: an ultrasound host; and an expansion module connected to the ultrasound host, the expansion module comprising: a case; a first plug disposed on a first side of the case; a second plug disposed on a second side of the case and matched with the first plug; a plurality of probe slots disposed on a third side of the case and coupled to one or more probes; a path switching unit coupled to the first plug and the probe slots; and a control unit coupled to the first plug, the second plug, and the path switching unit (#50 “multi-transducer interface module” see [0051], [0054]-[0055]; and Fig. 5). Holmberg et al. fail to explicitly claim a control unit coupled to the first plug, the second plug, and the path switching unit, and configured to operate the path switching unit to selectively establish a signal transmission path from the first plug to at most one of the probe slots. However, Smith et al. (‘332) from the same field of endeavor do teach a control unit coupled to the first plug, the second plug, and the path switching unit, and configured to operate the path switching unit to selectively establish a signal transmission path from the first plug to at most one of the probe slots (see [0090]-[0095]). It would be obvious to one of ordinary skill in the art to modify the invention of Holmberg et al. with the features of Smith et al. for the benefit of interfacing with multiple transducers for the enhanced ability to performing a multitude of patient ultrasound imaging.
Regarding claim 12, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the ultrasound system according to claim 11, wherein, when a probe is selectively plugged to the probe slots, the control unit obtains a probe information of the probe by way of detection and further transmits the probe information to the ultrasound host through the first plug (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 13, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the ultrasound system according to claim 11, wherein the control unit receives a control signal from the ultrasound host through the first plug and further operates the path switching unit according to the control signal to select at most one of the probe slots, and the ultrasound host establishes a signal transmission path with the selected probe slot (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 14, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the ultrasound system according to claim 11, further comprising: a first expansion module having the same composition with the expansion module, wherein the expansion module is connected to a first plug of the first expansion module via the second plug of the expansion module, and the control unit of the expansion module receives one or more probe information through the second plug of the expansion module and further transmits the one or more probe information to the ultrasound host through the first plug of the expansion module (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 15, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the ultrasound system according to claim 14, wherein the control unit of the expansion module receives a control signal from the ultrasound host through the first plug of the expansion module and further transmits the control signal to the first expansion module through the second plug of the expansion module, and the ultrasound host establishes a signal transmission path with a probe slot of the first expansion module (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 16, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the ultrasound system according to claim 11, further comprising: a first expansion module having the same composition with the expansion module, wherein the expansion module is connected to a second plug of the first expansion module via the first plug of the expansion module, and a first plug of the first expansion module is connected to the ultrasound host (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 17, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the ultrasound system according to claim 16, wherein, when a probe is selectively plugged to the probe slots of the expansion module, the control unit of the expansion module obtains a probe information of the probe by way of detection and further transmits the probe information to the ultrasound host through the first plug of the expansion module and the first expansion module (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 18, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the ultrasound system according to claim 16, wherein the control unit of the expansion module receives a control signal of the ultrasound host from the first expansion module through the first plug of the expansion module and further operates the path switching unit of the expansion module according to the control signal to select at most one of the probe slots, and the ultrasound host establishes a signal transmission path with the selected probe slot (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 19, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the ultrasound system according to claim 11, wherein the first plug of the expansion module is connected a host slot of an ultrasound host directly or through an adaptor (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Regarding claim 20, Holmberg et al. (‘963) in view of Smith et al. (‘332) teach the ultrasound system ultrasound system as disclosed in claim 11, wherein when the first plug is a male plug, the second plug is a female plug; when the first plug is a female plug, the second plug is a male plug (#50 “multi-transducer interface module” see Holmberg et al. [0051], [0054]-[0055]; and Fig. 5).
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive:
The claims first establish an “expansion module” and subsequently attempt to claim a “first expansion module” however, the first claimed expansion module is considered the first expansion module. Therefore, it is unclear if the module is being connected to itself or if the claims should recite a second expansion module.
Smith et al. (‘332) from the same field of endeavor do teach a control unit coupled to the first plug, the second plug, and the path switching unit, and configured to operate the path switching unit to selectively establish a signal transmission path from the first plug to at most one of the probe slots (see [0090]-[0095]). It would be obvious to one of ordinary skill in the art to modify the invention of Holmberg et al. with the features of Smith et al. for the benefit of interfacing with multiple transducers for the enhanced ability to performing a multitude of patient ultrasound imaging.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793